DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
This Office action is in response to the amendment filed May 20, 2022 in which claims 1, 4, 5 and 7 were amended and claim 10 was added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016189044.
 	WO teaches a coal binder comprising at least one homo- or co-polymer of (meth)acrylic acid.  The coal is manufactured into a briquette with the use of the binder (see abstract).
 	The homo or co-polymer of (meth)acrylic acid is selected from homopolymers of acrylic acid, methacrylic acid and alkali salts thereof.  Copolymers include acrylic acids (alkali salts) and one nonionic monomer, such as acrylamide (see page 3, lines 20-33).  The weight average molecular weight of the polymers is from 1000-5,000,000 g/mol (see page 4, lines 32-35). The binder composition further comprises additives that have an advantageous effect on the overall characteristics of the briquettes or the process for manufacturing the briquettes.  Suitable additives include surfactants (see col. 9, lines 1-3 and 13-30).  A number of the listed surfactants include emulsifiers.  WO teaches binder compositions that contain greater than or equal to 10 to 70 wt% of the homo- or copolymers, 20-80 wt% water and 1 to 80 wt% surfactants (see page 9, line 37 through page 10, lines 1-13).  The binder composition was thoroughly mixed with the coal fines and briquetted (see page 14, lines 10-12). 
 	In the examples, the binder composition is in water with a surfactant.  It is clear that the binder may be contained in an emulsion.  The binder composition was thoroughly mixed with coal fines and briquetted (see page 14, lines 10-12).  WO meets the limitations of the claims other than the difference that is set forth below.
 	WO does not specifically teach that the polymer has an intrinsic viscosity of 3.0 dl/g or higher.  However, it would be reasonable to expect that the polymers of WO meet this limitation because WO teaches polymers that are set forth in the present application and would have molecular weight that overlap those of the present invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016189044 (appears on previous IDS) in view of Huang (US 6664326- appears on present PTO-892).
 	WO has been discussed above.  WO does not specifically teach that the polymer is one of those set forth in newly added claim 10.  However, Huang teaches this difference.
 	Huang teaches aqueous dispersions of cationic water-soluble polymers comprising methacrylates and dialkyldiaminoalkyl (alkyl)acrylates and quaternary salts (see abstract; col. 9, lines 2-29; col. 10, lines 34-67 and col. 1, lines 1-7).  Huang teaches that the polymers are useful in coal dewatering and thickening (see col. 2, lines 32-34).
 	It would have been obvious to one of ordinary skill in the art to use the polymers of claim 10 as binding polymers because Huang teaches that the polymers are useful for dewatering and thickening coal, which is what a polymeric binder helps to achieve,

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
  	Applicant argues that Example 5 and Comparative Example 3 show unexpected result of much improving the strength of the coal-containing product.  Applicant argues that WO prefers to use polymers that have a molecular weight range of 10,000 to 500,000.
 	Applicant is comparing two different polymers as well as two different addition forms (emulsion as opposed to aqueous solution).  The examiner cannot ascertain if unexpected results are presented by the comparison of these two examples.  Furthermore, WO teaches that its polymers may have a MW of 5,000,000 which shows that WO appreciated polymers with intrinsic viscosities which lie within Applicant’s claimed intrinsic viscosity range. With respect to the preferred molecular weight range of WO, it is well settled that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17046795/20220702